Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1-6 are drawn to an isolated HLA-G protein.  
Group II.	Claims 7-8 are drawn to an isolated polynucleotide encoding the HLA-G protein and a recombinant vector comprising the polynucleotide.
Group III.	Claim 12 is drawn to an antisense oligonucleotide having a sequence complementary to at least part of SEQ ID NO: 32, 33 or 34.
Group IV.	Claim 13 is drawn to an antibody specific for at least one of the peptides of the sequences SEQ ID NOs: 35-37.
Group V.	Claims 14 and 17 are drawn to an in vitro method for the diagnosis of a cancer, comprising the detection of at least an RNA transcript having a sequence selected from the group consisting of SEQ ID NOs: 38-74, and/or the detection of at least one of the HLA-G proteins in a biological sample of a subject. 

Group VII.	Claim 18 is drawn to a method of treating an autoimmune disease and/or inflammatory disease, or treating and/or preventing allogeneic graft rejection, comprising administering to a subject in need thereof a therapeutically effective amount of the HLA-G protein, a polynucleotide encoding the protein, or a recombinant vector comprising the polynucleotide.
Group VIII.	Claims 19-20 are drawn to a method of treating and/or preventing ischemia, comprising administering to a subject in need thereof a therapeutically effective amount of the HLA-G protein, a polynucleotide encoding the protein, or a recombinant vector comprising the polynucleotide.
Group IX.	Claim 21 is drawn to a method of treating and/or preventing vascular retinopathy, comprising administering to a subject in need thereof a therapeutically effective amount of the HLA-G protein, a polynucleotide encoding the protein, or a recombinant vector comprising the polynucleotide.

The inventions listed as I-IX do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art. The inventions An isolated HLA-G protein comprising a sequence having at least one of the following features: the sequence comprises the five amino-acid residues MKTPR, set forth as SEQ ID NO: 1, in its N terminal part; the sequence is devoid of an 1 domain, with the sequence set forth in SEQ ID NO: 3; the sequence is devoid of a transmembrane/cytoplastic domain, with the sequence set forth in SEQ ID NO: 6, with the proviso that said protein does comprise one of the sequences set forth as SEQ ID NO: 90, 91 and 92; and the sequence comprises amino-acids resulting from retention of at least part of one intron, with the proviso that said intron is not intron 2 or intron 4.” Walsh (WO 2007/091078 A2, Int’l. Pub. Date: 16 August 2007) teaches a polypeptide comprising the amino acid residues MKTPR (SEQ ID NO: 1) at the N-terminus (Figure 2O). Walsh teaches the HLA-G protein recited in claim 1 of the instant application, therefore, the technical feature of Group I lacks novelty or inventive step and does not make a contribution over the prior art.
Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.	Wherein the HLA-G protein comprises or consists of the sequence of: elect one sequence from SEQ ID NOs: 7-31.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

B.	Wherein the antisense oligonucleotide having a sequence complementary to at least part of:
B-a)	SEQ ID NO: 32
B-b)	SEQ ID NO: 33
B-c)	SEQ ID NO: 34
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require claim 12.

C.	Wherein the antibody is specific for the peptide of sequence: 
C-a)	SEQ ID NO: 35
C-b)	SEQ ID NO: 36
C-c)	SEQ ID NO: 37
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 13.

D.	Wherein the in vitro method for the diagnosis of a cancer comprises the detection of: 
D-a)	an RNA transcript
D-b)	an HLA-G protein
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 14.

E.	If D-a) is elected from above Group D, a further election is required. Wherein the RNA transcript has the sequence of: elect one sequence from SEQ ID NOs: 38-74.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 14.

F.	Wherein the at least two primers are: elect two primers from the sequences listed in claims 15-16.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 15.

G.	Wherein the method of treating an autoimmune disease and/or inflammatory disease, or treating and/or preventing allogeneic graft rejection, or the method of treating and/or preventing ischemia, or the method of treating and/or preventing vascular retinopathy, comprising administering to a subject in need thereof a therapeutically effective amount of:
G-a)	an HLA-G protein
G-b)	a polynucleotide encoding the HLA-G protein, or a recombinant vector comprising the polynucleotide.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require claims 18-21.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 25, 2021